Case 3:20-cv-01372-TAD-KDM Document 63 Filed 02/26/21 Page 1 of 10 PageID #: 381




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA
                                   MONROE DIVISION


  AARON LARRY BOWMAN                                      CIVIL ACTION NO. 3:20-CV-01372

  VERSUS                                                  JUDGE TERRY A. DOUGHTY

  OUACHITA PARISH SHERIFF’S                 MAGISTRATE JUDGE McCLUSKY
  OFFICE, ET AL
  _____________________________________________________________________________

               ANSWER AND AFFIRMATIVE DEFENSES OF BOARD OF
             SUPERVISORS FOR THE UNIVERSITY OF LOUISIANA SYSTEM
                  TO PLAINTIFF’S SECOND AMENDED COMPLAINT

         NOW INTO COURT, through undersigned counsel, comes defendant, BOARD OF

  SUPERVISORS FOR THE UNIVERSITY OF LOUISIANA SYSTEM (the “Board) (incorrectly

  named by plaintiff as “University of Louisiana System Board of Supervisors”), which for response

  to plaintiff’s Second Amended Complaint states that:

                                    AFFIRMATIVE DEFENSES

                                               First Defense

         Plaintiff fails to state any claim against the Board upon which relief can be granted.

                                            Second Defense

         The Board did not violate any constitutional, statutory or other right(s) of plaintiff, and all

  actions complained were objectively reasonable in light of clearly established law; the actions

  referenced in plaintiff’s Petition were made in good faith for good cause and without malice; further,

  any and all actions complained of were essential and necessary to the operation of the Board’s

  business and for protection of the public.



                                                    -1-
Case 3:20-cv-01372-TAD-KDM Document 63 Filed 02/26/21 Page 2 of 10 PageID #: 382




                                              Third Defense

          The Board is entitled to absolute and/or qualified immunity and/or limitations of damages

  and/or liability pursuant to the Constitution and/or laws of the State of Louisiana, including but not

  limited to La. R.S. 9:2798.1 (Policymaking or discretionary acts or omissions of public entities or

  their officers or employees), La. R.S. 13:5106 (Limitations on liability), and La. R.S. 13:5112 (Suits

  against the State or political subdivision; court costs; interest).

                                             Fourth Defense

          The Board further affirmatively pleads it is entitled to all protections and limitations

  available to departments, boards, commissions, agencies and/or political subdivisions of the State

  of Louisiana, including but not limited to those named in La. R.S. 13:5101, et seq.

                                              Fifth Defense

          Plaintiff’s claims are barred in whole or in part by the rationale of Heck v. Humphrey, 512

  U.S. 477, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994), which bars claims for alleged harm caused by

  actions whose unlawfulness would render a conviction or sentence invalid (Id., 512 U.S. at 486-

  487, 114 S.Ct. at 2372), and which rationale is applicable to State law claims such as those asserted

  by plaintiff. See Williams v. Harding, 2012-1595 (La. App. 1 Cir. 4/26/13), 117 So.3d 187, 190 (and

  cases cited therein); El-Mumit, 1988-0356 (La. App. 1 Cir. 9/28/17), 232 So.2d 590, 595; Price v.

  City of Bossier, 2021 WL 48423, * 3 (5th Cir. 2021) (“Louisiana applies the Heck rationale to state

  law tort claims.”)

                                            Sixth Defense

          Plaintiff’s claims are barred in whole or in part because civil suits are not allowed to

  collaterally attack previous criminal convictions. See e.g., Lemoine v. Wolf, 2014-1546 (La.


                                                    -2-
Case 3:20-cv-01372-TAD-KDM Document 63 Filed 02/26/21 Page 3 of 10 PageID #: 383




  3/17/15), 168 So.3d 362, 368 (“If the accused is convicted, allowing a malicious prosecution action

  to proceed would involve a collateral attack on the judgment, which is not permitted”); see also, El-

  Mumit, supra, 232 So.3d at 595 (“The jurisprudence clearly holds that civil suits are not allowed to

  collaterally attack previous criminal convictions”).

                                            Seventh Defense

          The Board avers there was reasonable suspicion for officers to approach and engage plaintiff;

  and that there was probable cause to subsequently arrest plaintiff for the offenses with which he was

  charged.

                                             Eighth Defense

          The Board affirmatively pleads the applicability of comparative fault principles as stated in

  La. C.C. art. 2323(A) and (B), as well as the law of joint and divisible liability as stated in La. C.C.

  art. 2324, so as to completely bar or limit liability against the Board.

                                             Ninth Defense

          The Board affirmatively alleges it is entitled to contribution and/or indemnity from others

  for any damage amounts the Board may be ordered to pay (the liability for which damage amounts

  is amounts is denied).

                                             Tenth Defense

          Plaintiff’s claims under the Fourth and Fourteenth Amendments to the United States

  Constitution have been dismissed as per the granting of plaintiff’s motions to voluntarily dismiss,

  with prejudice, all of plaintiff’s federal claims. See Report and Recommendation (Doc. 60, p. 13,

  granting motions to voluntarily dismiss with prejudice, Doc. 47 [“Plaintiff’s Motion to Amend

  Complaint and Voluntarily Dismiss all Claims Under 42 U.S.C § 1983"] and Doc. 56 [Memo]).


                                                    -3-
Case 3:20-cv-01372-TAD-KDM Document 63 Filed 02/26/21 Page 4 of 10 PageID #: 384




                                           Eleventh Defense

            The Louisiana Code of Civil Procedure and La. R.S. 42:1441.3 provide no basis for tort

  recovery, and all claims asserted by plaintiff on the basis of the Louisiana Code of Civil Procedure

  as well as La. R.S. 42:1441.3 state no cause of action.

                                             Twelfth Defense

            Plaintiff’s claims are barred by prescription.

                                            Thirteenth Defense

            Plaintiff’s claims are not saved from prescription as per the Louisiana Supreme Court and

  Governor John Bel Edwards’ emergency declarations referenced in plaintiff’s Petition. Plaintiff’s

  relied-upon authority is not applicable to prevent the running of prescription as to plaintiff’s

  untimely lawsuit (which had to be filed no later than May 30, 2020). See, inter alia, La. R.S. 9:5828;

  La. R.S. 9:5829(A); La. R.S. 9:5830; and the June 25, 2020 effective date of La. C.C. art. 3472.1

  (which Article could not have been used by the Louisiana Supreme Court to suspend COVID-related

  deadlines, and it did not). Further, the State of Emergency declared on August 21, 2020 in relation

  to Hurricane Laura did not apply to the already-prescribed claims of plaintiff.

                                            Fourteenth Defense

            Plaintiff’s alleged injuries and damages, if any, were caused by his own negligence and/or

  fault and/or actions and/or the actions of others for whom the Board is not legally responsible and/or

  liable.

                                             Fifteenth Defense

            The Board avers the sole and proximate cause of the incident at issue and any damages or

  injuries resulting therefrom were the actions of plaintiff, as evidenced by his failure to submit to a


                                                     -4-
Case 3:20-cv-01372-TAD-KDM Document 63 Filed 02/26/21 Page 5 of 10 PageID #: 385




  lawful arrest as required by La. C.Cr.P. art. 220; in refusing to follow the verbal commands of

  officers; and in resisting a lawful arrest.

                                            Sixteenth Defense

          In the alternative, to the extent plaintiff shows he has sustained any damages, plaintiff has

  failed to mitigate such alleged damages.

                                          Seventeenth Defense

          In the alternative, to the extent plaintiff shows he has sustained any damages, plaintiff has

  no right to recover any amounts written off or contractually adjusted by any health care provider

  because of that provider’s receipt of Medicare and/or Medicaid payment for plaintiff’s medical

  treatment.

                                           Eighteenth Defense

          In the alternative, to the extent plaintiff shows he has sustained any damages, plaintiff has

  no right to recover any amounts paid by Medicare and/or Medicaid as the rights to recover those

  payments have been assigned by him and by operation of law to Medicare and Medicaid.

                                          Nineteenth Defense

          Any and all law enforcement officers and/or employees engaged in any law enforcement

  related activities (who were employed by the Board) are entitled to qualified immunity. The

  referenced officers and/or employees at all times acted as allowed by law and within the

  performance of their discretionary functions; with regard to any actions taken in relation ot plaintiff

  (if any), any and all officers and/or employees did not violate any clearly established statutory or

  constitutional right of plaintiff; further, any officers and/or employees had reasonable suspicion

  and/or probable cause for any action taken in relation to plaintiff (if any).


                                                   -5-
Case 3:20-cv-01372-TAD-KDM Document 63 Filed 02/26/21 Page 6 of 10 PageID #: 386




                                         Twentieth Defense

         Plaintiff’s claim for punitive damages is not authorized by Louisiana law (as applied to the

  allegations of plaintiff’s Second Amended Complaint), and punitive damages are therefore not

  available. Chauvin v. Exxon Mobil Corp., 2014-0808 (La. 12/9/14), 158 So.3d 761, 768 (“The

  general public policy in Louisiana is against punitive damages. ... Thus, punitive damages ... are not

  allowed unless expressly authorized by statute. And even when a statute does authorize the

  imposition of punitive damages, it is strictly construed.”) (Emphasis added)



         AND NOW, for Answer to the specific allegations of plaintiff’s Second Amended

  Complaint, the Board states as follows:

                                                    1.

         For response to Paragraph 1, the allegations of plaintiff’s sex and race are admitted; the

  remaining allegations of Paragraph 1 are denied for lack of information sufficient to justify a belief

  therein.

                                                    2.

         For response to Paragraph 2, the Board admits it is made a defendant; further answering, the

  Board denies its name is “University of Louisiana System Board of Supervisors” as alleged in

  Paragraph 2 (D). The remaining allegations of Paragraph 2 are denied as written.

                                                    3.

         The allegations of Paragraph 3 state legal conclusions and do not require a response.

                                                    4.

         For response to Paragraph 4, plaintiff’s allegations of jurisdiction and venue constitute


                                                   -6-
Case 3:20-cv-01372-TAD-KDM Document 63 Filed 02/26/21 Page 7 of 10 PageID #: 387




  conclusions of law for which a response is not required. Further responding, the Board denies any

  and all liability for claims, causes of action and damages as referenced in Paragraph 4; any and all

  remaining allegations of Paragraph 4 are denied for lack of information sufficient to justify a belief

  therein.

                                                    5.

          The allegations of Paragraph 5 are denied insofar as they purport to pertain to the Board; any

  remaining allegations of Paragraph 5 are denied for lack of information sufficient to justify a belief

  therein.

                                                    6.

          The allegations of Paragraphs 6, 7, 8, 9, 10 and 11 are denied for lack of information

  sufficient to justify a belief therein.

                                                    7.

          The allegations of Paragraphs 12 and 13 are denied as they purport to relate to the Board.

                                                    8.

          The allegations of Paragraphs 14, 15, and 16 are denied for lack of information sufficient to

  justify a belief therein.

                                                    9.

          The allegations of the first sentence of Paragraph 17 are denied for lack of information

  sufficient to justify a belief therein. The allegations of the second sentence of Paragraph 17 are

  denied as they purport to relate to the Board. The allegations of the third sentence of Paragraph 17

  are denied for lack of information sufficient to justify a belief therein.




                                                    -7-
Case 3:20-cv-01372-TAD-KDM Document 63 Filed 02/26/21 Page 8 of 10 PageID #: 388




                                                  10.

          The allegations of Paragraphs 18, 19, 20, 21, 22 and 23 are denied for lack of information

  sufficient to justify a belief therein.

                                                  11.

          The allegations of Paragraphs 24 are denied as they purport to relate to the Board; further

  responding, plaintiff’s federal law claims have been dismissed (see Tenth Affirmative Defense).

                                                  12.

        The allegations of Paragraphs 25 and 26 constitute conclusions of law and/or fact, for which

  a response is not required; however to the extent a response may be necessary, the allegations are

  denied. Further responding, defendant herein denies the Louisiana Code of Civil Procedure is

  applicable to plaintiff’s claims.

                                                  13.

          The allegations of Paragraphs 27 and 28 are denied.

                                                  14.

          The allegations of Paragraphs 29 and 30 constitute conclusions of law and/or fact, for which

  a response is not required; however, to the extent a response may be necessary, the allegations are

  denied. Further answering, defendant herein denies the Louisiana Code of Civil Procedure is

  applicable to plaintiff’s claims.

                                                  15.

          The allegations of Paragraphs 31, 32, 33 and 34 are denied.




                                                  -8-
Case 3:20-cv-01372-TAD-KDM Document 63 Filed 02/26/21 Page 9 of 10 PageID #: 389




                                                     16.

            The allegations of Paragraphs 35 and 36 constitute conclusions of law and/or fact, for which

  a response is not required; however, to the extent a response may be necessary, the allegations are

  denied.

                                                     17.

            The allegations of Paragraph 37 (including subparagraphs (a) through (f)) are denied.

                                                     18.

            The allegations of Paragraph 38 (including subparagraphs 1-12) are denied.

                                                     19.

            The allegations of plaintiff’s unnumbered Paragraph immediately below Paragraph 38

  referencing all defendants and asserted claims, are denied. Further responding, plaintiff states no

  basis for any award of punitive damages, which are not allowable under the assertions made by

  plaintiff herein.

                                                     20.

            The allegations of plaintiff’s unnumbered “WHEREFORE” paragraph are denied. Further

  responding, the Board avers plaintiff is not entitled to any damages, costs, interest and/or any other

  relief whatsoever.

            WHEREFORE, defendant, BOARD OF SUPERVISORS FOR THE UNIVERSITY OF

  LOUISIANA SYSTEM (improperly named herein as “University of Louisiana System Board of

  Supervisors), prays:

            (1) That its Answer and Affirmative Defenses be deemed good and sufficient; and

            (2) That plaintiff’s claims be denied and dismissed with prejudice, at plaintiff’s cost.


                                                     -9-
Case 3:20-cv-01372-TAD-KDM Document 63 Filed 02/26/21 Page 10 of 10 PageID #: 390




                                     Respectfully submitted,

                                     JEFF LANDRY
                                     Attorney General

                                     By: /s/ Steven M. Oxenhandler
                                             Steven M. Oxenhandler (#28405)
                                             soxenhandler@goldweems.com
                                             Michael J. O’Shee (#10268)
                                             moshee@goldweems.com
                                             Joshua J. Dara, Jr. (#35739)
                                             jdara@goldweems.com
                                             GOLD WEEMS LAW FIRM
                                             2001 MacArthur Drive
                                             P.O. Box 6118
                                             Alexandria, LA 71307-6118
                                             Telephone: (318) 445-6471
                                             Facsimile: (318) 445-6476

                                             SPECIAL ASSISTANT ATTORNEYS
                                             GENERAL AND COUNSEL FOR THE
                                             BOARD OF SUPERVISORS FOR THE
                                             UNIVERSITY OF LOUISIANA SYSTEM




                                      -10-
